SCHEDULE 14A Information Required in Proxy Statement SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ]Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant Sec.240.14a-12 WNC Housing Tax Credit Fund VI, L.P., Series 13 (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined: 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No: 3) Filing Party: 4) Date Filed: WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 13 NOTICE FOR ACTION BY WRITTEN CONSENT OF LIMITED PARTNERS To the Limited Partners of WNC Housing Tax Credit Fund VI, L.P., Series 13 We are soliciting consent from the Limited Partners of WNC Housing Tax Credit Fund VI, L.P., Series 13 (the “Partnership”) to an amendment of the Partnership’s limited partnership agreement. The amendment would authorize the general partner of the Partnership to permit a sale of Partnership investments on terms not currently permitted. The proposed amendment is set forth in the accompanying Consent Solicitation Statement. Because you are a holder of units in the Partnership, we are asking for your consent. Please carefully review the information in the enclosed Consent Solicitation Statement before voting. If you have any questions or require assistance in completing the enclosed Consent Card, please call WNC & Associates, Inc. Investor Services, at 1-714-662-5565, Extension 600. DATED at Irvine, California this15th day of April, 2010. WNC National Partners, LLC, General Partner IMPORTANT: YOUR PARTICIPATION IS VERY IMPORTANT. PLEASE COMPLETE THE ENCLOSED CONSENT FORM AND SIGN, DATE AND RETURN IT PROMPTLY BY MAIL OR FAX. FAILURE TO RETURN THE ENCLOSED CONSENT CARD WILL HAVE THE SAME EFFECT AS A VOTE AGAINST THE PROPOSAL. 17782 Sky Park Circle · Irvine, CA 92614-6404 · Phone 714/662 5565 · Fax 714/708 8498 CONSENT SOLICITATION STATEMENT PROPOSED ACTION BY WRITTEN CONSENT OF LIMITED PARTNERS OF WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 13 (the “Partnership”) April 15, 2010 SUMMARY QUESTIONS AND ANSWERS ABOUT THIS CONSENT SOLICITATION STATEMENT Q: Why have I received this Consent Solicitation Statement? A: You have received this Consent Solicitation Statement because the Partnership’s general partner seeks the approval of the Partnership’s limited partners to the sale of two of the Partnership’s assets. You are entitled to vote because, according to the records of the Partnership, you owned Units on April 15, 2010. Even if you have sold some or all of your Units since that date, if you owned Units on April 15, 2010, you are entitled to vote. Q: What does the Proposal involve? A: We are proposing to sell all of the Partnership’s interests in two local limited partnerships to a related investment fund. Q: How can the Proposal be approved? A: The Proposal will be approved with the consent of a majority-in-interest of all limited partners. Q: Why is the general partner proposing to sell the Partnership’s assets at this time? A: Proceeds of the sales of the two local limited partnership interests will be used to invest in additional tax credits from a third local limited partnership owned by the Partnership, to retire its construction loan and to pay other debts and obligations of the third local limited partnership, including those resulting from cost overruns and those due to the general partner, and to restore reserves of the Partnership and the third local limited partnership. Q: Does the general partner recommend that I consent to the Liquidation? A: Yes. The general partner recommends that limited partners consent to the Proposal by marking the box entitled “FOR” with respect to the Proposal on the enclosed Consent Form and returning the Consent Form promptly in accordance with the voting procedures set forth below. The general partner anticipates that pursuing the proposed sales and reinvestment 1 will cause the overall credit return of the Partnership to be maintained. Of course, there can be no assurance in this regard. And the general partner has some conflicts of interest in recommending the Proposal. INTRODUCTION The limited partners (the “Limited Partners”) of WNC Housing Tax Credit Fund VI, L.P., Series 13 (the “Partnership”) are being asked by the Partnership and its general partner, WNC National Partners, LLC (the “General Partner”) to consider and approve by written consent an amendment to the Partnership’s limited partnership agreement (the “Proposal”). The Partnership is governed by its Agreement of Limited Partnership dated as of February 7, 2005, as amended to date (the “Partnership LPA”). The Proposal would permit the sale of Partnership investments to an affiliate of the General Partner in order to stabilize another investment. Sales to affiliates are not currently permitted under the Partnership LPA. As discussed in detail below, the General Partner believes that it is in the best interests of the Partnership to remove these restrictions with respect to two specific Partnership investments, and such amendment is the subject of the Proposal for which your consent is hereby solicited. The Partnership and the General Partner recommend approval of the Proposal. The Partnership was formed in 2005 to raise capital through the sale of its units of limited partnership interest (the “Units”) and invest the net proceeds in entities (the “Local Limited Partnerships”) owning apartment housing generating Federal low income housing tax credits (“LIHTCs”) under Section 42 of the Internal Revenue Code. The Partnership invested in a total of 10 Local Limited Partnerships. The Partnership’s interests in the Local Limited Partnerships are referred to as “Local Limited Partnership Interests” herein. THE PARTNERSHIP’S PORTFOLIO Introduction The Partnership used the net capital from its sale of Units to invest in 10 Local Limited Partnerships. At the time of the Partnership’s investment in a Local Limited Partnership, the Partnership entered into a limited partnership agreement or limited liability company operating agreement for the Local Limited Partnership (each, a “Local Limited Partnership Agreement”). Each Local Limited Partnership Agreement identified the anticipated LIHTCs to be generated by the relevant Local Limited Partnership, and the price per dollar of LIHTCs to be paid by the Partnership as its capital contribution to the Local Limited Partnership. 2 Property Location Amount Required to be Invested Amount Invested Head Circle, L.P. Ruleville, MS $ $ FDI-Park Place, LTD. Bellville, TX $ $ FDI-County Square, LTD. Lone Star, TX $ $ Grove Village Limited Partnership Dallas, TX $ $ Pleasant Village Limited Partnership Dallas, TX $ $ 909 4th YMCA Limited Partnership Seattle, WA $ $ Davenport Housing VII, L.P. Davenport, IA $ $ Sierra’s Run, L.P. Fernley, NV $ $ Crestview Housing Limited Partnership Bigfork, MT $ $ Fernwood Meadows Limited Partnership Fernley, NV $ $ Davenport Housing VII Introduction. The Partnership invested in Davenport Housing VII, L.P., an Iowa limited partnership (“Davenport VII”), pursuant to a Local Limited Partnership Agreement dated as of June 6, 2007. Davenport VII owns the Marycrest Senior Housing IV apartment complex. At the date of the Partnership’s investment, the local general partner of Davenport VII was Signature Holding Company (“Signature”), an Iowa corporation that is not an affiliate of the General Partner. As described in greater detail below, Marycrest Senior Housing IV will generate significantly greater LIHTCs than anticipated at the time of the Partnership’s investment therein. The amount of LIHTCs anticipated to be allocated to the Partnership as the limited partner of Davenport Housing VII at the time of the Partnership’s investment was 99.98% of $2,748,090, or $2,747,540, commencing in 2007. Marycrest Senior Housing IV has been completed, and the revised projected total LIHTCs are in the amount of approximately $6,030,150, which are expected to be available over an eleven-year credit period commencing with January 2010. In addition, Marycrest Senior Housing IV has received federal historic tax credits (“Historic Credits”) under Section 47 of the Internal Revenue Code in the amount of approximately $442,986. Iowa State historic tax credits are also expected to be available in the amount of approximately $1,205,000 (see “Organization, Development and Construction” below). Davenport VII requires funds in addition to the capital already invested by the Partnership and advances already made by the General Partner and the Partnership in order to retire the construction loan and to pay certain construction and development costs that remain unpaid. The construction loan will not be converted to a permanent loan. If the construction loan is retired, the permanent mortgage debt will consist of a loan of $53,333 from Signature, a loan of $100,000 or more from Scott County Housing Council, and a loan of $274,000 funded with HOME program proceeds. 3 Organization, Development and Construction. The Partnership invested in Davenport VII in June 2007. At the date of the Partnership’s admission to Davenport VII, the general partner of Davenport VII was Signature. Concurrently with the Partnership’s admission as limited partner, WNC Housing, L.P. was admitted as special limited partner (“SLP”), and Iowa Tax Credit Fund X, LP, an Iowa limited partnership (“Iowa TCF”) was admitted as Class B limited partner. Iowa TCF was formed by Signature, and it was expected that Signature would syndicate Iowa TCF and that Iowa TCF would pay for and receive Iowa State historic tax credits from Davenport VII. In connection with the removal of Signature (described below), the General Partner has taken control of Iowa TCF and it is now expected that Iowa TCF will withdraw from Davenport VII. Davenport VII owns Marycrest Senior Housing IV, one phase of a multi-phase affordable housing complex in Davenport, Scott County, Iowa. The other phases of the housing complex are owned by entities not affiliated with the General Partner. Two of them are affordable apartment properties, and one is a market-rate property. Marycrest Senior Housing IV was originally scheduled for completion in June 2008. Significant issues arose in connection with its development and construction. The General Partner became concerned with the performance of Signature and investigated courses of action to address certain problems, including negotiations with Iowa Finance Authority seeking mutually acceptable remedies. The General Partner notified Signature of Signature’s failure to perform and other improper acts, which include Signature’s payment to itself of one-half of the $360,000 development fee, and the suspected use by Signature of Davenport VII funds for purposes other than the benefit of Davenport VII. In agreement with Iowa Finance Authority, the Partnership, the other limited partners of Davenport VII, and Signature agreed that Shelter Resource Corporation, an affiliate of the General Partner, would be admitted as managing general partner of Davenport VII and would cause the proper completion of Marycrest Senior Housing IV, and that Signature would be redesignated as administrative general partner. A First Amendment to the Local Limited Partnership Agreement was executed on November 3, 2008 to effect those changes. As Marycrest Senior Housing IV neared completion, Iowa Finance Authority agreed that Signature should be removed altogether from the Davenport VII, and the Partnership, the other limited partners of Davenport VII and SRC did so. A Second Amendment to the Local Limited Partnership Agreement was executed in November 2009, removing Signature from Davenport VII. Signature was a general partner in three other local limited partnerships invested in by investment funds syndicated by affiliates of the General Partner, and it has been removed from all of them as well. Marycrest Senior Housing IV received its certificate of occupancy and was placed in service on December 1, 2009. In the very near term, the Valley Bank construction loan in the amount of approximately $2,500,000, and unpaid construction costs, must be paid (the “Obligations”). The unpaid construction costs are estimated to be $403,000. Total construction costs were greater than anticipated due primarily to improper acts of Signature. Other factor include costs increases due to delays and the passage of time, and an expansion of the scope of the work. 4 The substantial increase in the LIHTCs for Davenport VII is due to the increased construction costs of Marycrest Senior Housing IV. Marycrest Senior Housing IV has sufficient basis to support the allocation of all LIHTCs without payment of the unpaid balance of the development fee. Accordingly, SRC has waived the unpaid portion of the development fee in the amount of $180,000 to which it was entitled under the Davenport VII Local Limited Partnership Agreement when it became managing general partner. The revised price per dollar of LIHTC for Davenport VII has been reduced from $0.82 to $0.75. The price per dollar of Historic Tax Credit is $0.50. Unlike Historic Tax Credits, Iowa State historic tax credits are represented by a certificate. The Partnership has been advised by its tax advisers that the certificate can be issued to any partner of a partnership, and that the Iowa State historic tax credit is refundable. As part of the plan to finance Davenport VII’s development and construction costs, Davenport VII will issue the certificate to SRC in 2010. This is being done as an accommodation to Davenport VII and as a means to raise funds from the Iowa State historic tax credits. SRC will receive a refund from the State of Iowa in the amount of the Iowa State historic tax credits. SRC will have to include the amount thereof in its 2010 federal income, and pay federal tax thereon. At an assumed federal income tax rate of 35%, the net amount of $783,000 will be paid by SRC to Davenport VII upon SRC’s receipt thereof. The net amount is equal to the credits of $1,205,000 multiplied by 65%. If the tax rate payable on the gross income proves to be less than 35%, SRC will pay the proportionate difference to Davenport VII after that amount has been determined. Accordingly, SRC will receive no benefit for this accommodation to Davenport VII. New Financing. The General Partner has developed a plan to generate the amount necessary to pay the Obligations (the “Proposal”). If the Proposal is approved by a majority in interest of the Limited Partners, the Partnership will complete the sale of two of its other Local Limited Partnership Interests to another investment fund syndicated by the General Partner (the “Affiliated Fund”), and use the proceeds to pay all or most of the Obligations. Any amount of Obligations not paid as a consequence of the Proposal would be paid by the cash flow generated from the Iowa State historic tax credits, as described in the preceding section. The General Partner selected the Local Limited Partnership Interests in Fernwood Meadows Limited Partnership (“Fernwood”) and Sierra’s Run Limited Partnership (“Sierra”) as the assets to be sold. The properties of Fernwood and Sierra have been completed and been placed in service, and have generated to the Limited Partners approximately 20% of the total LIHTCs they are expected to generate. Through 2009, the Limited Partners were allocated approximately $474,995 and $454,536 in LIHTCs from Fernwood and Sierra, respectively, with approximately $1,894,118 and $1,818,367 expected to be generated over the remainder of the tax credit period. The remainder of the tax credit period is eight years. In February 2010, the Partnership sold the Fernwood and Sierra Local Limited Partnership Interests to the Affiliated Fund for an amount equal to $0.77 per remaining LIHTC, or an aggregate of $2,829,427 after reduction of the foregoing amounts for the January 2010 LIHTCs to be allocated to the Partnership. Primarily, the price was determined by the amount that would yield the investors in the Affiliated Fund that which they have received to date. The sum of $2,829,427 and $783,000 (the amount to be contributed by the General Partner as described above) is sufficient to retire the Obligations. The sales of Fernwood and Sierra are subject to the condition subsequent that the Limited Partners approve the sale by majority vote. 5 The General Partner selected the Local Limited Partnership Interests in Fernwood and Sierra as the assets to be sold based on a combination of factors. Other properties of the Partnership are larger, urban properties, and / or have some operational issues that would make a sale difficult. The General Partner neither sought nor obtained an appraisal of the value of the Fernwood or Sierra Local Limited Partnership Interests or of the properties of Fernwood or Sierra. The interests were not listed for sale nor did the General Partner seek or obtain any fairness opinion regarding the Proposal. Accordingly, there can be no assurance that $0.77 per credit is the highest price that could have been obtained from a third party purchaser. However, the General Partner has extensive experience in the LIHTC industry, and it participates actively in industry seminars and has extensive relationships within the industry. The General Partner believes that a price of $0.77 per $1.00 of LIHTC is at least equal to the current market prices for tax credit properties in general. As one consequence of the recession, there is essentially no market for small rural properties, and Fernwood and Sierra were of interest to the investors in the Affiliated Fund because they represent a very small percentage of its entire portfolio and are within the Community Reinvestment Act footprint of certain of its institutional investors. As indicated above, the sales of Fernwood and Sierra are subject to the condition subsequent that the Limited Partners approve the sale by majority vote. If the Proposal is approved the sale will be final, and the proceeds would be used to pay the Obligations. Amounts in excess thereof would be used: (1) to establish Partnership reserves of at least $300,000, and (2) to repay the General Partner’s advances of approximately $761,500. Prior Solicitation. During 2008, the General Partner sought and received the approval of a majority in interest of the Limited Partners to the sale to an affiliate of the additional LIHTCs being generated by Davenport Housing VII, as well as the additional LIHTCs generated by two other Local Limited Partnerships, Pleasant Village Limited Partnership (“Pleasant Village”) and Grove Village Limited Partnership (“Grove Village”). The General Partner was unable to sell the additional credits of any of those Local Limited Partnerships. The local general partner of Pleasant Village and Grove Village is entitled to sell the additional LIHTCs not invested in by the Partnership, but as yet has been unable to find a buyer. To date, the additional LIHTCs have been allocated to the Partnership as a consequence. PROPOSAL – AMENDMENT TO PARTNERSHIP LPA The Partnership LPA prohibits the Partnership from selling its investments to persons affiliated with the General Partner. Section 5.3.2(vi) of the Partnership LPA states as follows: “except as provided in Sections 5.3.1(vii), (viii) or (ix) hereof, the Partnership shall not sell any Local Limited Partnership Interest to the General Partner or any of its Affiliates;” The General Partner believes it is in the best interests of the Partnership to retain the Partnership’s Local Limited Partnership Interest in Davenport VII. To do so, the Obligations must be paid. For the reasons set forth above under “The Partnership’s Portfolio – Davenport Housing VII,” the General Partner believes the best way to retire the Obligations is to sell other of the Partnership’s assets, and identified the Local Limited Partnership Interests in Fernwood and Sierra for sale. 6 The Proposal entails approval of the sale of the Fernwood and Sierra Local Limited Partnership Interests to the Affiliated Fund. Specifically, the Proposal is to amend the Partnership LPA by adding Section 5.2.6 thereto to read in its entirety as follows: “The provisions of Section 5.3.2(vi) shall be inapplicable to the sale of the Local Limited Partnership Interests in Fernwood Meadows Limited Partnership and Sierra’s Run Limited Partnership, and the General Partner shall be permitted to sell suchLocal Limited Partnership Interests to an Affiliate of the General Partner, provided that the combined net proceeds to the Partnership from such sales is an amount at least equal to $2,829,427.” Under the Internal Revenue Code, the sale of an interest in a limited partnership owning a LIHTC property (such as Fernwood and Sierra) will result in a recapture of a portion of the LIHTCs unless it were reasonable to expect that the LIHTC property would continue to be operated as qualified low income housing for the balance of the 15-year tax credit compliance period. The compliance period commences with the year the property is placed in service. Under the Proposal, the General Partner believes it is reasonable to expect that the Fernwood and Sierra apartment complexes will continue to be operated as qualified low income housing. Under the Internal Revenue Code, the sale of an interest in a limited partnership owning a Historic Tax Credit property will result in a recapture of all or a portion of the Historic Tax Credits if sold within five years of the placed in service date. Neither the apartment complex of Fernwood nor the apartment complex of Sierra has generated Historic Tax Credits. FAILURE TO APPROVE THE PROPOSAL If the Limited Partners choose not to approve the Proposal by a majority in interest, then the Partnership would repurchase the Fernwood and Sierra Local Limited Partnership Interests and the General Partner would have to seek other means to retire the Obligations. This could include the sale of the Local Limited Partnership Interests in Fernwood and Sierra to third parties, or the sale of other of the Partnership’s Local Limited Partnership Interests to third parties. The Partnership’s current list of properties is included above under “The Partnership’s Portfolio – Introduction.” There is no assurance that another sale could be arranged on satisfactory terms. If the Partnership were required to sell its Local Limited Partnership Interest in Davenport VII, there would be recapture of the Historic Tax Credits as follows: 100% recapture if the sale occurs less than one year after the property is first placed in service; 80% recapture after one year, 60% after two years, 40% after three years, 20% after four years and no recapture after five years. With the exception of Davenport VII, none of the Local Limited Partnerships have generated Historic Tax Credits. 7 If any Local Limited Partnership Interest or any apartment complex owned by a Local Limited Partnership were sold, there would be recapture to the Limited Partners of LIHTCs claimed for such asset unless it were reasonable to expect that the apartment complex would continue to be operated as qualified low income housing for the balance of the 15-year tax credit compliance period. If recapture of LIHTCs occurs, interest also will be charged on the recapture amount calculated from the due date for filing the return for the year any recapture amount was claimed. Recapture is of the accelerated portion of the LIHTCs. The accelerated portion of the LIHTCs in any year is the amount of the LIHTCs determined for the year less the amount which would have been determined for the year if all LIHTCs had been allowable ratably over the 15-year compliance period. LIHTCs are recaptured in the year of noncompliance as follows: Year of Event Giving Rise to Recapture Portion Recaptured 1-11 5/15 12 4/15 13 3/15 14 2/15 15 1/15 After Year 15 0 CONFLICTS AND OTHER SPECIAL FACTORS A number of special factors apply to the Proposal. Some are described elsewhere in this Consent Solicitation Statement. Limited Partners are urged to read all of this Consent Solicitation Statement carefully. The General Partner developed the Proposal as a means for (i) Davenport VII to retire the Obligations, and (ii) the Partnership to avoid the recapture of Historic Tax Credits that would result from the sale of the Davenport VII Local Limited Partnership Interest or Marycrest Senior Housing IV, and to avert the possibility of LIHTC recapture that could occur on the disposition of its other Local Limited Partnership Interests. Through the exercise of its best business judgment, the General Partner has proposed the Proposal as the best means of doing so. However, in the absence of listing all of the Partnership’s Local Limited Partnership Interests for sale, there can be no assurance that the best course was to sell Fernwood and Sierra (as opposed to another Local Limited Partnership Interest or combination of Local Limited Partnership Interests) on the terms outlined herein. The General Partner may have other business dealings that could raise potential for conflicts of interest as the General Partner could be influenced by the demands of such other transactions. Proceeds of the sale in excess of the Obligations will be used to pay General Partner advances. However, the General Partner is bound by its fiduciary duty to the Partnership to consider only the best interests of the Partnership in proposing and presenting the Proposal. It is important to note that, even if the Obligations are retired, there is no assurance of successful operation of Marycrest Senior Housing IV. The property consists of 20 residential units, six of which were occupied as of March 31, 2010. The General Partner believes that the property will be self-sustaining with full occupancy, but there can be no guarantees in 8 this regard. The occupancy rates at Fernwood and Sierra were 100% each as of the date of sale. Fernwood and Sierra are currently self-sustaining. The Partnership has used most of its reserves in supporting its existing investments, and it is possible that the General Partner may have to advance funds in the future to pay Partnership operating expenses. VOTING RIGHTS AND PROCEDURES The only outstanding voting security of the Partnership is the Units. All Limited Partners as of April 15, 2010 (the “Record Date”) are entitled to notice of and to vote on the Proposal. As of April 15, 2010 there were 20,981 Units outstanding and 948 Limited Partners or assignees entitled to vote such Units. The Proposal will require the favorable vote of a majority-in-interest of the Limited Partners. As of the Record Date no person or group of related persons was known by the Partnership to be the beneficial owner of more than 5% of the Units. Neither the General Partner, nor any of its affiliates, owns any of the Units. No meeting will be held with regard to the Proposal or the solicitation of the Limited Partners. Voting may be accomplished by completing and returning to the offices of the Partnership the form of Written Consent included herewith. Only Written Consents received prior to the close of business on the date (the “Action Date”) which is the earlier of: (1) the date on which the Partnership receives approval and/or disapproval of the Proposal from a majority-in-interest of the Limited Partners, or (2) June 14, 2010 (unless such latter date is extended by the General Partner), will be counted. However, Limited Partners are urged to return their Written Consents at the earliest practicable date. The Partnership’s offices are located at 17782 Sky Park Circle, Irvine, California 92614, and its telephone number is (714) 662-5565. If a Limited Partner has delivered an executed Written Consent to the Partnership, the Limited Partner may revoke such Written Consent no later than the close of business on the date immediately preceding the Action Date. As of the Action Date, the Proposal will either be approved or disapproved. The only method for revoking a Written Consent is by the delivery to the Partnership prior to the Action Date of a written instrument executed by the Limited Partner who executed the Written Consent stating that the Written Consent previously executed and delivered is thereby revoked. Other than the substance of the revocation so described, no specific form is required for such revocation. An instrument of revocation will be effective only upon its actual receipt by the Partnership prior to the Action Date at the Partnership’s offices. Under California law, there are no rights of dissenters with regard to the Proposal. This solicitation is being made by the Partnership and the General Partner. The cost of this solicitation of Written Consents is being borne by the Partnership. Such solicitation is being made by mail and, in addition, may be made by officers and employees of the General Partner, either in person or by telephone or email. 9 This Consent Solicitation Statement has been filed with the Securities and Exchange Commission. However, the Proposal has not been approved or disapproved by the SEC nor has the SEC passed upon the fairness or merits of the Proposal nor upon the accuracy or adequacy of the information included herein. Any representation to the contrary is unlawful. FINANCIAL INFORMATION The following financial information is included as part of this Consent Solicitation Statement: WNC Housing Tax Credit Fund VI, L.P., Series 13 Report of Independent Registered Public Accounting Firm Balance Sheets, March 31, 2009, 2008, 2007and 2006 Statements of Operations for the years ended March 31, 2009, 2008, 2007 and for the period December 14, 2005 (date operations commenced) through March 31, 2006 Statements of Partners’ Equity (Deficit) for the years ended March 31, 2009, 2008, 2007 and for the period December 14, 2005 (date operations commenced) through March 31, 2006 Statements of Cash Flows for the years ended March 31, 2009, 2008, 2007 and for the period December 14, 2005 (date operations commenced) through March 31, 2006 Notes to Financial Statements Pro Forma Balance Sheet, March 31, 2009 (Unaudited) Pro Forma Statement of Operations for the year ended March 31, 2009 (Unaudited) Notes to Pro Forma FinancialStatements (Unaudited) Balance Sheets, December 31, 2009 and March 31, 2009 Statements of Operations for the three and nine months ended December 31, 2009 and 2008 Statement of Partners’ Equity (Deficit) for the nine months ended December 31, 2009 Statements of Cash Flows for the nine months ended December 31, 2009 and 2008 Notes to Financial Statements Pro Forma Balance Sheet, December 31, 2009 (Unaudited) Pro Forma Statement of Operations for the nine months ended December 31, 2009 (Unaudited) Notes to Pro forma FinancialStatements (Unaudited) 10 Fernwood Meadows Limited Partnership Report of Independent Registered Public Accounting Firm Balance Sheets, December 31, 2009 and 2008 Statements of Operations for the years ended December 31, 2009 and 2008 Statements of Changes in Partners’ Equity for the years ended December 31, 2009 and 2008 Statements of Cash Flows for the years ended December 31, 2009 and 2008 Notes to Financial Statements Sierra’s Run Limited Partnership Report of Independent Registered Public Accounting Firm Balance Sheets, December 31, 2009 and 2008 Statements of Operations for the years ended December 31, 2009 and 2008 Statements of Changes in Partners’ Equity for the years ended December 31, 2009 and 2008 Statements of Cash Flows for the years ended December 31, 2009 and 2008 Notes to Financial Statements 11 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners WNC Housing Tax Credit Fund VI, L.P., Series 13 We have audited the accompanying balance sheets of WNC Housing Tax Credit Fund VI, L.P., Series 13 (a California Limited Partnership) (the Partnership) as of March 31, 2009, 2008, 2007 and 2006, and the related statements of operations, partners’ equity (deficit) and cash flows for each of the years in the four-year period ended March 31, 2009.The Partnership’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits.We did not audit the financial statements of certain local limited partnerships for which investments represent $6,066,353, $8,363,382, $432,113 and $0 of the total Partnership assets as of March 31, 2009, 2008, 2007 and 2006, respectively, and $(2,254,801), $(1,609,127), $(31,301) and $0 of the total Partnership loss for the years ended March 31, 2009, 2008, 2007 and 2006, respectively.Those statements were audited by other auditors, whose reports have been furnished to us, and our opinion, insofar as it relates to those local limited partnerships, is based solely on the reports of the other auditors. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Partnership is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, based on our audits and the reports of other auditors, the financial statements referred to above present fairly, in all material respects, the financial position of WNC Housing Tax Credit Fund VI, L.P., Series 13 (a California Limited Partnership) as of March 31, 2009, 2008, 2007 and 2006, and the results of its operations and its cash flows for each of the years in the four-year period ended March 31, 2009, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The schedules listed under Item 15(a)(2) in the index related to years above are presented for the purpose of complying with the Securities and Exchange Commission’s rules and are not part of the basic financial statements. These schedules have been subjected to the auditing procedures applied to the audits of the basic financial statements and, in our opinion, fairly state in all material respects the financial statement data required to be set forth therein in relation to the basic financial statements taken as a whole. Bethesda, Maryland March 31, 2010 FS - 1 PAILET, MEUNIER and LeBLANC, L.L.P. Certified Public Accountants Management Consultants INDEPENDENT AUDITOR’S REPORT To the Partners HEAD CIRCLE, L.P. We have audited the accompanying balance sheets of HEAD CIRCLE, L.P., RHS PROJEST NO. 28-067-342016511, as of December 31, 2006 and 2005 and the related statements of operations, changes in partners’ equity (deficit) and cash flows for the years then ended. These financial statements are the responsibility of the partnership’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the Standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of HEAD CIRCLE, L.P. as of December 31, 2006 and 2005 the results of its operations, changes in partners’ equity and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. In accordance with Government Auditing Standards, we have also issued a report dated January 28, 2007 on our consideration of HEAD CIRCLE, L.P.’s internal control over financial reporting and on its compliance with laws and regulations applicable to the financial statements. /s/ Pailet, Meunier and LeBlanc, L.L.P, Metairie, Louisiana January 28, 2007 3421 N. Causeway Blvd., Suite 701, Metairie, LA 70002Telephone (504) 837-0770 . Fax (504) 837-7102 Member of IGAF Worldwide – Member Firms in Principal Cities – PCAOB – Public Company Accounting Oversight Board AICPA Centers – Center for Public Company Audit Firms (SEC) Governmental Audit Quality Center – Private Companies Practice Section (PCPS) FS - 2 PAILET, MEUNIER and LeBLANC, L.L.P. Certified Public Accountants Management Consultants INDEPENDENT AUDITOR’S REPORT To the Partners HEAD CIRCLE, L.P. Ruleville, Mississippi and USDA Rural Development Servicing Office Greenville, Mississippi We have audited the accompanying balance sheets of HEAD CIRCLE, L.P., RHS PROJEST NO. 28-067-342016511, as of December 31, 2007 and 2006 and the related statements of operations, changes in partners’ equity (deficit) and cash flows for the years then ended. These financial statements are the responsibility of the partnership’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the Standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of HEAD CIRCLE, L.P. as of December 31, 2007 and 2006 the results of its operations, changes in partners’ equity and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. In accordance with Government Auditing Standards, we have also issued a report dated February 15, 2008 on our consideration of HEAD CIRCLE, L.P.’s internal control over financial reporting and our tests of its compliance with certain provisions of laws, regulations, contracts, and grant agreements and other matters. The purpose of that report is to describe the scope of our testing of internal control over financial reporting and compliance and the results of that testing, and not to provide an opinion on the internal control over financial reporting or on compliance. That report is an integral part of an audit performed in accordance with Government Auditing Standards and should be read in conjunction with this report in considering the results of out audit. /s/ Pailet, Meunier and LeBlanc, L.L.P, Metairie, Louisiana February 15, 2008 3421 N. Causeway Blvd., Suite 701, Metairie, LA 70002Telephone (504) 837-0770 . Fax (504) 837-7102 Member of IGAF Worldwide – Member Firms in Principal Cities – PCAOB – Public Company Accounting Oversight Board AICPA Centers – Center for Public Company Audit Firms (SEC) Governmental Audit Quality Center – Private Companies Practice Section (PCPS) FS - 3 PAILET, MEUNIER and LeBLANC, L.L.P. Certified Public Accountants Management Consultants INDEPENDENT AUDITOR’S REPORT To the Partners HEAD CIRCLE, L.P. Ruleville, Mississippi and USDA Rural Development Servicing Office Greenville, Mississippi We have audited the accompanying balance sheets of HEAD CIRCLE, L.P., RHS PROJEST NO. 28-067-038654099, as of December 31, 2008 and 2007 and the related statements of operations, changes in partners’ equity (deficit) and cash flows for the years then ended. These financial statements are the responsibility of the partnership’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the Standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of HEAD CIRCLE, L.P. as of December 31, 2008 and 2007 the results of its operations, changes in partners’ equity and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. In accordance with Government Auditing Standards, we have also issued a report dated February 6, 2009 on our consideration of HEAD CIRCLE, L.P.’s internal control over financial reporting and our tests of its compliance with certain provisions of laws, regulations, contracts, and grant agreements and other matters. The purpose of that report is to describe the scope of our testing of internal control over financial reporting and compliance and the results of that testing, and not to provide an opinion on the internal control over financial reporting or on compliance. That report is an integral part of an audit performed in accordance with Government Auditing Standards and should be read in conjunction with this report in considering the results of out audit. /s/ Pailet, Meunier and LeBlanc, L.L.P, Metairie, Louisiana February 6, 2009 3421 N. Causeway Blvd., Suite 701, Metairie, LA 70002Telephone (504) 837-0770 . Fax (504) 837-7102 Member of IGAF Worldwide – Member Firms in Principal Cities – PCAOB – Public Company Accounting Oversight Board AICPA Centers – Center for Public Company Audit Firms (SEC) Governmental Audit Quality Center – Private Companies Practice Section (PCPS) FS - 4 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners Fernwood Meadows, L.P. Fernley, Nevada We have audited the accompanying balance sheets of Fernwood Meadows, L.P. (the Partnership), as of December 31, 2008 and 2007, and the related statements of operations, changes in partners’ equity and cash flows for the year ended December 31, 2008 and the period from November 2, 2007 (inception) to December 31, 2007. These financial statements are the responsibility of the Partnership’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America and the standards of the Public Company Accounting Oversight Board (United States of America) and the standards applicable to financial audits contained in Government Auditing Standards, issued by the Comptroller General of the United States. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Partnership is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting. Accordingly, we express on such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Partnership as of December 31, 2008 and 2007, and the results of its operations, changes in partners’ equity and cash flows for the year ended December 31, 2008 and the period from November 2, 2007 (inception) to December 31, 2007, in conformity with accounting principles generally accepted in the United States of America. In accordance with Government Auditing Standards, we have also issued a report dated March 25, 2009, on our consideration of the Partnership’s internal control over financial reporting and out tests of its compliance with certain provisions of laws, regulations, contracts, and grant agreements and other matters. The purpose of that report is to describe the scope of our testing of internal control over financial reporting and the results of that testing and not to provide an opinion on the internal control over financial reporting or on compliance. That report is an integral part of an audit performed in accordance with Government Auditing Standards and should be read in conjunction with this report in considering the result of our audit. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The accompanying financial statements have been prepared assuming that the Partnership will continue as a going concern and do not include any adjustments that might result from the outcome of this uncertainty. The accompanying supplemental information shown on page 14 is presented for purposes of additional analysis and is not a required part of the basic financial statements of the partnership. Such information had been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. /s/ Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC Kaysville, Utah March 25, 2009 FS - 5 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners Sierra’s Run L.P. Fernley, Nevada We have audited the accompanying balance sheets of Sierra’s Run L.P. (the Partnership), as of December 31, 2008 and 2007, and the related statements of operations, changes in partners’ equity and cash flows for the year ended December 31, 2008, and the period from March 12, 2007 (inception) through December 31, 2007. These financial statements are the responsibility of the Partnership’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America and the standards of the Public Company Accounting Oversight Board (United States of America) and the standards applicable to financial audits contained in Government Auditing Standards, issued by the comptroller General of the United States. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Partnership is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting. Accordingly, we express on such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Partnership as of December 31, 2008 and 2007, and the results of its operations, and its cash flows for the year ended December 31, 2008, and the period of March 12, 2007 (inception) through December 31, 2007, in conformity with accounting principles generally accepted in the United States of America. In accordance with Government Auditing Standards, we have also issued a report dated March 26, 2009, on our consideration of the Partnership’s internal control over financial reporting and our tests of its compliance with certain provisions of laws, regulations, contracts, and grant agreements and other matters. The purpose of that report is to describe the scope of our testing of internal control over financial reporting and compliance and the results of that testing and not to provide an opinion on the internal control over financial reporting or on compliance. That report is an integral part of an audit performed in accordance with Government Auditing Standards and should be read in conjunction with this report in considering the result of our audit. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The accompanying financial statements have been prepared assuming that the partnership will continue as a going concern and do not include any adjustments that might result from the outcome of this uncertainty. The accompanying supplemental information shown on page 15 is presented for purposes of additional analysis and is not a required part of the basic financial statements of the Partnership. Such information had been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. /s/ Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC Kaysville, Utah March 26, 2009 FS - 6 PAILET, MEUNIER and LeBLANC, L.L.P. Certified Public Accountants Management Consultants INDEPENDENT AUDITOR’S REPORT To the Partners Pleasant Village Limited Partnership Portland, Oregon We have audited the accompanying balance sheets of Pleasant Village Limited Partnership, HUD section 8 contract Nos. TX16L000047 and TX16M000310, as of December 31, 2007 and the related statements of income, changes in partners’ equity and cash flows for the years then ended. These financial statements are the responsibility of the Partnership’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States) and the standards applicable to financial audits contained in Government Auditing Standards, issued by the Comptroller General of the United States.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Pleasant Village Limited Partnership HUD section 8 contract Nos. TX16L000047 and TX16M000310, as of December 31, 2007 and the results of its operations, changes in partners’ equity, and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. In accordance with Government Auditing Standards, and the Consolidated Audit Guide for Audits of HUD Programs issued by the U.S. Department of Housing and Urban Development, we have also issued a report dated July 1, 2008 on our consideration of Pleasant Village Limited Partnership’s internal control, and reports dated July 1, 2008, on its compliance with specific requirements applicable to major HUD programs and specific requirements applicable to Fair Housing and Non-Discrimination. Those reports are an integral part of an audit performed in accordance with Government Auditing Standards and should be read in conjunction with this report in considering the results of our audit. /s/ Pailet, Meunier and LeBlanc, L.L.P, Metairie, Louisiana July 1, 2008 3421 N. Causeway Blvd., Suite 701, Metairie, LA 70002Telephone (504) 837-0770. Fax (504) 837-7102 Member of IGAF Worldwide – Member Firms in Principal Cities – PCAOB – Public Company Accounting Oversight Board AICPA Centers – Center for Public Company Audit Firms (SEC) Governmental Audit Quality Center – Private Companies Practice Section (PCPS) FS - 7 PAILET, MEUNIER and LeBLANC, L.L.P. Certified Public Accountants Management Consultants INDEPENDENT AUDITOR’S REPORT To the Partners Pleasant Village Limited Partnership Portland, Oregon We have audited the accompanying balance sheets of Pleasant Village Limited Partnership, HUD section 8 contract Nos. TX16L000047 and TX16M000310, as of December 31, 2008 and the related statements of income, changes in partners’ equity and cash flows for the years then ended. These financial statements are the responsibility of the Partnership’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States) and the standards applicable to financial audits contained in Government Auditing Standards, issued by the Comptroller General of the United States.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Pleasant Village Limited Partnership HUD section 8 contract Nos. TX16L000047 and TX16M000310, as of December 31, 2008 and the results of its operations, changes in partners’ equity, and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. In accordance with Government Auditing Standards, and the Consolidated Audit Guide for Audits of HUD Programs issued by the U.S. Department of Housing and Urban Development, we have also issued a report dated May 7, 2009 on our consideration of Pleasant Village Limited Partnership’s internal control, and reports dated May 7, 2009 on its compliance with specific requirements applicable to major HUD programs and specific requirements applicable to Fair Housing and Non-Discrimination. Those reports are an integral part of an audit performed in accordance with Government Auditing Standards and should be read in conjunction with this report in considering the results of our audit. /s/ Pailet, Meunier and LeBlanc, L.L.P, Metairie, Louisiana May 7, 2009 3421 N. Causeway Blvd., Suite 701, Metairie, LA 70002Telephone (504) 837-0770. Fax (504) 837-7102 Member of IGAF Worldwide – Member Firms in Principal Cities – PCAOB – Public Company Accounting Oversight Board AICPA Centers – Center for Public Company Audit Firms (SEC) Governmental Audit Quality Center – Private Companies Practice Section (PCPS) FS - 8 PAILET, MEUNIER and LeBLANC, L.L.P. Certified Public Accountants Management Consultants INDEPENDENT AUDITOR’S REPORT To the Partners Grove Village Limited Partnership Portland, Oregon We have audited the accompanying balance sheets of Grove Village Limited Partnership, owner of Grove Village Limited Partnership, HUD section 8 contract Nos. TX16L00024 and TX16M000311, as of December 31, 2008 and the related statements of operation, changes in partners’ equity (deficit) and cash flows for the year then ended. These financial statements are the responsibility of the partnership’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States) and the standards applicable to financial audits contained in Government Auditing Standards, issued by the Comptroller General of the United States.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Grove Village Limited Partnership as of December 31, 2008 and the results of its operations, changes in partners’ equity, and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. In accordance with Government Auditing Standards, and the Consolidated Audit Guide for Audits of HUD Programs issued by the U.S. Department of Housing and Urban Development, we have also issued a report dated May 7, 2009 on our consideration of Grove Village Limited Partnership’s internal control, and reports dated May 7, 2009, on its compliance with specific requirements applicable to major HUD programs and specific requirements applicable to Fair Housing and Non-Discrimination. Those reports are an integral part of an audit performed in accordance with Government Auditing Standards and should be read in conjunction with this report in considering the results of our audit. /s/ Pailet, Meunier and LeBlanc, L.L.P, Metairie, Louisiana May 7, 2009 3421 N. Causeway Blvd., Suite 701, Metairie, LA 70002Telephone (504) 837-0770. Fax (504) 837-7102 Member of IGAF Worldwide – Member Firms in Principal Cities – PCAOB – Public Company Accounting Oversight Board AICPA Centers – Center for Public Company Audit Firms (SEC) Governmental Audit Quality Center – Private Companies Practice Section (PCPS) FS - 9 PAILET, MEUNIER and LeBLANC, L.L.P. Certified Public Accountants Management Consultants INDEPENDENT AUDITOR’S REPORT To the Partners Grove Village Limited Partnership Portland, Oregon We have audited the accompanying balance sheets of Grove Village Limited Partnership, owner of Grove Village Limited Partnership, HUD section 8 contract Nos. TX16L00024 and TX16M000311, as of December 31, 2007 and the related statements of operation, changes in partners’ equity (deficit) and cash flows for the year then ended. These financial statements are the responsibility of the partnership’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States) and the standards applicable to financial audits contained in Government Auditing Standards, issued by the Comptroller General of the United States.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Grove Village Limited Partnership as of December 31, 2007 and the results of its operations, changes in partners’ equity, and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. In accordance with Government Auditing Standards, and the Consolidated Audit Guide for Audits of HUD Programs issued by the U.S. Department of Housing and Urban Development, we have also issued a report dated June 30, 2008 on our consideration of Grove Village Limited Partnership’s internal control, and reports dated June 30, 2008, on its compliance with specific requirements applicable to major HUD programs and specific requirements applicable to Fair Housing and Non-Discrimination. Those reports are an integral part of an audit performed in accordance with Government Auditing Standards and should be read in conjunction with this report in considering the results of our audit. /s/ Pailet, Meunier and LeBlanc, L.L.P, Metairie, Louisiana June 30, 2008 3421 N. Causeway Blvd., Suite 701, Metairie, LA 70002Telephone (504) 837-0770. Fax (504) 837-7102 Member of IGAF Worldwide – Member Firms in Principal Cities – PCAOB – Public Company Accounting Oversight Board AICPA Centers – Center for Public Company Audit Firms (SEC) Governmental Audit Quality Center – Private Companies Practice Section (PCPS) FS - 10 WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 13 (A California Limited Partnership) BALANCE SHEETS March 31, ASSETS Cash and cash equivalents $ Investments in Local Limited Partnerships, net (Notes 2 and 3) - Due from dealers and investors (Note 6) - - - Prepaid acquisition fees and costs (Note 3) - - Total Assets $ LIABILITIES AND PARTNERS’ EQUITY (DEFICIT) Liabilities: Payables to Local Limited Partnerships (Note 4) $ $ $ $
